Citation Nr: 1628111	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  15-31 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for frostbite residuals of the left leg.

2.  Entitlement to service connection for frostbite residuals of the right leg.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel
INTRODUCTION

The Veteran served honorably in the United States Army on active duty from August 1945 to December 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for frostbite of the legs, hands, fingers, and ears.

In June 2010, VA received podiatry records submitted by the Veteran.  If new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim."  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see 38 C.F.R. § 3.156(b) (2015).  VA is required to provide a "directly responsive" determination as to whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Mitchell v. McDonald, 27 Vet. App. 431, 436 (2015); Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Mitchell, 27 Vet. App. at 437-38.

In the present case, the podiatry records submitted in June 2010 are duplicative of records that were in the Veteran's claims file prior to the May 2010 rating decision and were considered by the RO in that decision.  However, the RO did not provide a directly responsive determination as to whether the newly submitted podiatry records constituted new and material evidence.  In fact, the next determination by the RO was the October 2011 rating decision that continued to deny the Veteran's claims for frostbite of the lower extremities because no new and material evidence had been received to reopen the claims.  Moreover, that rating decision did not address the podiatry records.  Because the RO did not make the required determination regarding the records submitted in June 2010, the Board finds that the May 2010 rating decision did not become final and the present appeal relates back to the Veteran's original claims submitted in December 2009,  Mitchell, 27 Vet. App. at 437-38.  

Although the May 2010 rating decision also denied frostbite of the hands, fingers, and ears, the Board finds that the only issues before it in this appeal are entitlement to service connection for frostbite residuals of the legs.  Given that the Veteran submitted only podiatry records in June 2010 and that he specified he sought to reopen only his "claim for service-connection of frostbite, both feet" (see June 2011 Statement in Support of Claim (VA Form 21-4138)), the evidence shows the Veteran intended to reopen only the denial of frostbite of the legs.  Moreover, the only issues certified to the Board in November 2015 were entitlement to service connection for frostbite of the legs.

In April 2016, the Veteran and his son testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In May 2016 after certification of this case to the Board, the RO added additional VA treatment records from September 2014 to May 2016 to the Veteran's claims file, which are pertinent to the claims on appeal.  There is no indication that either the Veteran or his representative waived consideration of this evidence by the agency of original jurisdiction (AOJ).  However, as the Veteran's claims are being remanded, the AOJ will have an opportunity to review these records in connection with the readjudication of the claims.  38 C.F.R. § 20.1304(c) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

When the Veteran established care with VA in November 2009, he reported that he had had pain in his feet since a frostbite injury in February 1946, when he was trapped in waist-high snow in France for several days while in the service.  He was briefly hospitalized afterwards, but had been dealing with bilateral foot pain since.  The neurological examination was normal, but the physician's assessment included the notation of chronic neuropathic bilateral foot pain secondary to the frostbite injury.  Given the physician's assessment, the Board finds that the Veteran should undergo a VA Cold Injury Protocol examination.

In his December 2009 application for VA benefits, the Veteran reported that he was treated for frostbite for one week in Germany.  Subsequently, in August 2011, the Veteran submitted a Request for Information Needed to Reconstruct Medical Data showing that he was hospitalized in Raine, France for treatment of frostbite in February 1946.  In January 2012 and April 2014 Notices of Disagreement, the Veteran also reported treatment for frostbite in Lorraine (Raine), France.  At his April 2016 Board hearing, the Veteran testified that he was hospitalized in a civilian hospital in Reims, France.

The Veteran's Enlisted Record and Report of Separation shows he had service outside of the continental United States beginning on February 19, 1946.  Service treatment records show the Veteran was transferred to the 57th Field Hospital in Germany on March 1, 1946 for treatment of bronchitis, and remained hospitalized until March 8, 1945.  The records show other inpatient hospital care in May 1946, August 1946, and October 1946.  

Although the Veteran's records reflect substantial hospital care, they do not include any record of hospital treatment in France during February 1946.  A review of the claims file shows VA made general requests for the Veteran's medical records in October 1973.  Because it does not appear that VA specifically requested records of hospital treatment, on remand a request should be made to obtain records of inpatient hospital care provided to the Veteran in France in February 1946.  If feasible, the RO also should attempt to obtain records of civilian hospital care provided to the Veteran in France.  

VA treatment records also must be obtained on remand.  The February 2014 rating decision shows that records from December 2002 to February 2014 were electronically reviewed.  Those records have not been associated with the Veteran's claims file.  In addition, there is no mention in the claims file of obtaining records from February 2014 through September 2014.  Those records must be obtained as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's VA treatment records, specifically to include records from December 26, 2002 to September 8, 2014 and from May 17, 2016.  

2.  Because inpatient hospital records are sometimes stored at the National Personnel Records Center (NPRC) separately from a veteran's other service treatment records, request all inpatient hospital records from the Veteran's period of service from NPRC, or other appropriate repository, particularly to include hospital care provided to the Veteran in France in February 1946.  If feasible, attempt to obtain records of civilian hospital care provided to the Veteran in the Lorraine region of France during February 1946.  

All attempts to obtain the records should be clearly documented in the claims file.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  After the above development has been completed, schedule the Veteran for a VA Cold Injury Protocol examination with a physician or certified physician's assistant who has sufficient expertise to determine the etiology of any disorders of the legs and/or feet diagnosed during the period of the appeal, including as due to residuals of frostbite.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

For each leg and/or foot disorder diagnosed (please address each leg and foot separately), provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the onset of manifestations of such leg and/or foot disorder began in service, including as due to the residual effects of frostbite, given the nature, complexity, and natural trajectory of the disorder and when it was diagnosed.  In this regard, the examiner should consider the private treatment records from L.P. and F.M. and G.H., D.P.M. of S.P., and the November 30, 2009 VA "Primary Care New Patient" treatment record.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

4.  Readjudicate the claims after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




